1    Robert J. Lauson, Esq. (SBN 175,486)
     Email: bob@lauson.com
2    Judd M. Patton, Esq. (SBN 320,240)
     Email: judd@lauson.com
3    LAUSON & ASSOCIATES
     880 Apollo Street, Suite 301
4    El Segundo, CA 90245
     Phone: (310) 726-0892
5    Fax: (310) 726-0893
6    Attorneys for Plaintiff, BYLT, LLC

7    John C. Gugliotta, Esq. (SBN 177,918)
     Email: gugliottalaw@optonline.net
8    THE LAW OFFICES OF
     GUGLIOTTA & PONZINI
9    901 Dove Street, Suite 120
     Newport Beach, CA 92660
     Phone: (914) 813-1700
10   Fax: (914) 813-1702
11   Neil Burstein, Esq. Pro Hac Vice
     Email: nabesq1@gmail.com
12   Law Offices of Neil Burstein
     63 Winterberry Circle
13   Cross River, NY 10518
     Phone: (914) 977-3467
14
     Attorneys for Defendant, BYLT Performance LLC
15
16                       UNITED STATES DISTRICT COURT
17        CENTRAL DISTRICT OF CALIFORNIA—SOUTHERN DIVISION
18
     BYLT, LLC a California limited          Case No.: 8:18-cv-02194-JVS-KES
19   liability company,
20                  Plaintiff,               [PROPOSED] STIPULATED
21                                           PROTECTIVE ORDER
     v.
22   BYLT Performance, LLC a Florida
     limited liability company, and DOES
23   1-10, inclusive,
24
25                  Defendants.
26
27
28
1    1. STATEMENT OF GOOD CAUSE FOR PROTECTIVE ORDER
2               Plaintiff BYLT, LLC and Defendant BYLT Performance, LLC agree
3    that disclosure and discovery activity in the above-identified action are likely to
4    involve production of confidential, proprietary, and/or private information for
5    which special protection from public disclosure and from use for any purpose
6    other than prosecuting this litigation would be warranted. Such information likely
7    will include, among other things, sensitive product information, product design
8    and development materials, strategic decision making information, marketing and
9    sales information, purchase orders, invoices, and customer and distributor
10   information (collectively, the “Sensitive Information”).
11              Each Party wishes to ensure that such confidential information shall not
12   be used for any purpose other than this Action and shall not be made public by a
13   Party beyond the extent necessary for purposes of this Action. The Parties
14   therefore seek to facilitate the production and protection of such information. The
15   Parties acknowledge that this Protective Order does not confer blanket protections
16   on all disclosures or responses to discovery and that the protection it affords
17   extends only to the limited information or items that are entitled under the
18   applicable legal principles to treatment as confidential. The Parties further
19   acknowledge that this Protective Order creates no entitlement to file confidential
20   information under seal.
21              Good cause exists to enter the instant Protective Order to protect such
22   confidential information from public disclosure. The confidential information
23   includes information that could be used by actual or potential competitors to gain a
24   competitive advantage in the marketplace.
25   2. DEFINITIONS
26   2.1        Challenging Party: a Party or Non-Party that challenges the designation
27   of information or items under this Order.
28
1          2.2    “CONFIDENTIAL” Information or Items: information (regardless of
2    how it is generated, stored or maintained) or tangible things that qualify for
3    protection under Federal Rule of Civil Procedure 26(c).
4          2.3    Counsel: Outside Counsel of Record (as well as their support staff).
5          2.4    Designating Party: a Party or Non-Party that designates information or
6    items that it produces in disclosures or in responses to discovery as
7    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS' EYES
8    ONLY.”
9          2.5    Disclosure or Discovery Material: all items or information, regardless
10   of the medium or manner in which it is generated, stored, or maintained (including,
11   among other things, testimony, transcripts, and tangible things), that are produced
12   or generated in disclosures or responses to discovery in this matter.
13         2.6    Expert: a person with specialized knowledge or experience in a matter
14   pertinent to the litigation who has been retained by a Party or its counsel to serve as
15   an expert witness or as a consultant in this Action.
16         2.7    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
17   Information or Items: extremely sensitive “Confidential Information or Items,”
18   disclosure of which to another Party or Non-Party would create a substantial risk of
19   serious harm that could not be avoided by less restrictive means. In this case the
20   parties agree that notwithstanding anything herein to the contrary, the HIGHLY
21   CONFIDENTIAL – ATTORNEYS EYES ONLY designation shall not be deemed
22   to include or apply to general sales revenue information, sales amounts or
23   projections, streams of commerce or the amounts of monthly or annual sales
24   revenues of the parties from the trademarks or brands involved in this litigation.
25         2.8    House Counsel: attorneys who are employees of a party to this Action.
26   House Counsel does not include Outside Counsel of Record or any other outside
27   counsel.
28
1          2.9    Non-Party: any natural person, partnership, corporation, association, or
2    other legal entity not named as a Party to this action.
3          2.10 Outside Counsel of Record: attorneys who are not employees of a
4    party to this Action but are retained to represent or advise a party to this Action and
5    have appeared in this Action on behalf of that party or are affiliated with a law firm
6    which has appeared on behalf of that party, and includes support staff.
7          2.11 Party: any party to this Action, including all of its officers, directors,
8    employees, consultants, retained experts, and Outside Counsel of Record (and their
9    support staffs).
10         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12         2.13 Professional Vendors: persons or entities that provide litigation
13   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees and subcontractors.
16         2.14 Protected Material: any Disclosure or Discovery Material that is
17   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
18   ATTORNEYS’ EYES ONLY.”
19         2.15 Receiving Party: a Party that receives Disclosure or Discovery
20   Material from a Producing Party.
21   3.    SCOPE
22         The protections conferred by this Stipulation and Order cover not only
23   Protected Material (as defined above), but also (1) any information copied or
24   extracted from Protected Material; (2) all copies, excerpts, summaries, or
25   compilations of Protected Material; and (3) any testimony, conversations, or
26   presentations by Parties or their Counsel that might reveal Protected Material.
27         Any use of Protected Material at trial shall be governed by the orders of the
28
1    trial judge. This Order does not govern the use of Protected Material at trial.
2    4. DURATION
3          Even after final disposition of this litigation, the confidentiality obligations
4    imposed by this Order shall remain in effect until a Designating Party agrees
5    otherwise in writing or a court order otherwise directs. Final disposition shall be
6    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
7    with or without prejudice; and (2) final judgment herein after the completion and
8    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
9    including the time limits for filing any motions or applications for extension of time
10   pursuant to applicable law.
11   5. DESIGNATING PROTECTED MATERIAL
12         5.1    Exercise of Restraint and Care in Designating Material for Protection.
13   Each Party or Non-Party that designates information or items for protection under
14   this Order must take care to limit any such designation to specific material that
15   qualifies under the appropriate standards. The Designating Party must designate for
16   protection only those parts of material, documents, items, or oral or written
17   communications that qualify so that other portions of the material, documents,
18   items, or communications for which protection is not warranted are not swept
19   unjustifiably within the ambit of this Order.
20         Mass, indiscriminate, or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper
22   purpose (e.g., to unnecessarily encumber the case development process or to
23   impose unnecessary expenses and burdens on other parties) may expose the
24   Designating Party to sanctions.
25         If it comes to a Designating Party’s attention that information or items that it
26   designated for protection do not qualify for protection at all or do not qualify for the
27   level of protection initially asserted, that Designating Party must promptly notify all
28
1    other Parties that it is withdrawing the mistaken designation.
2          5.2    Manner and Timing of Designations. Except as otherwise provided in
3    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
4    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
5    under this Order must be clearly so designated before the material is disclosed or
6    produced.
7    Designation in conformity with this Order requires:
8          (a) for information in documentary form(e.g., paper or electronic documents,
9          but excluding transcripts of depositions or other pretrial or trial proceedings),
10         that the Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY
11         CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that
12         contains protected material. If only a portion or portions of the material on a
13         page qualifies for protection, the Producing Party also must clearly identify
14         the protected portion(s) (e.g., by making appropriate markings in the
15         margins) and must specify, for each portion, the level of protection being
16         asserted.
17         A Party or Non-Party that makes original documents or materials available
18   for inspection need not designate them for protection until after the inspecting Party
19   has indicated which material it would like copied and produced. During the
20   inspection and before the designation, all of the material made available for
21   inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
22   ONLY.” After the inspecting Party has identified the documents it wants copied
23   and produced, the Producing Party must determine which documents, or portions
24   thereof, qualify for protection under this Order. Then, before producing the
25   specified documents, the Producing Party must affix the appropriate legend
26   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
27   ONLY”) to each page that contains Protected Material. If only a portion or portions
28
1    of the material on a page qualifies for protection, the Producing Party also must
2    clearly identify the protected portion(s) (e.g., by making appropriate
3    markings in the margins) and must specify, for each portion, the level of protection
4    being asserted.
5          (b) for testimony given in deposition or in other pretrial or trial proceedings,
6    that the Designating Party identify on the record, before the close of the deposition,
7    hearing, or other proceeding, all protected testimony and specify the level of
8    protection being asserted. When it is impractical to identify separately each portion
9    of testimony that is entitled to protection and it appears that substantial portions of
10   the testimony may qualify for protection, the Designating Party may invoke on the
11   record (before the deposition, hearing, or other proceeding is concluded) a right to
12   have up to 21 days from receiving the transcript to identify the specific portions of
13   the testimony as to which protection is sought and to specify the level of protection
14   being asserted. Only those portions of the testimony that are appropriately
15   designated for protection within the 21 days shall be covered by the provisions of
16   this Stipulated Protective Order. Alternatively, a Designating Party may specify, at
17   the deposition or up to 21 days after receiving the transcript if that period is
18   properly invoked, that the entire transcript shall be treated as “CONFIDENTIAL”
19   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
20         Parties shall give the other parties notice if they reasonably expect a
21   deposition, hearing, or other proceeding to include Protected Material so that the
22   other parties can ensure that only authorized individuals who have signed the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
24   proceedings. The use of a document as an exhibit at a deposition shall not in any
25   way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
26   – ATTORNEYS’ EYES ONLY.”
27
28
1          Transcripts containing Protected Material shall have an obvious legend on
2    the title page that the transcript contains Protected Material, and the title page shall
3    be followed by a list of all pages (including line numbers as appropriate) that have
4    been designated as Protected Material and the level of protection being asserted by
5    the Designating Party. The Designating Party shall inform the court reporter of
6    these requirements. Any transcript that is prepared before the expiration of a 21-day
7    period for designation shall be treated during that period as if it had been designated
8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
9    otherwise agreed. After the expiration of that period, the transcript shall be treated
10   only as actually designated.
11         (c) for information produced in some form other than documentary and for
12   any other tangible items, that the Producing Party affix in a prominent place on the
13   exterior of the container or containers in which the information or item is stored the
14   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
15   EYES ONLY.” If only a portion or portions of the information or item warrant
16   protection, the Producing Party, to the extent practicable, shall identify the
17   protected portion(s) and specify the level of protection being asserted.
18         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
19   failure to designate qualified information or items does not, standing alone, waive
20   the Designating Party’s right to secure protection under this Order for such
21   material. Upon timely correction of a designation, the Receiving Party must make
22   reasonable efforts to assure that the material is treated in accordance with the
23   provisions of this Order.
24   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
25         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
26   designation of confidentiality at any time that is consistent with the Court’s
27   Scheduling Order.
28
1          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
2    resolution process under Local Rule 37.1 et seq.
3          6.3    The burden of persuasion in any such challenge proceeding shall be on
4    the Designating Party. Frivolous challenges, and those made for an improper
5    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
6    parties) may expose the Challenging Party to sanctions. Unless the Designating
7    Party has waived or withdrawn the confidentiality designation, all parties shall
8    continue to afford the material in question the level of protection to which it is
9    entitled under the Producing Party’s designation until the Court rules on the
10   challenge.
11   7. ACCESS TO AND USE OF PROTECTED MATERIAL
12         7.1    Basic Principles. A Receiving Party may use Protected Material that is
13   disclosed or produced by another Party or by a Non-Party in connection with this
14   Action only for prosecuting, defending, or attempting to settle this Action. Such
15   Protected Material may be disclosed only to the categories of persons and under the
16   conditions described in this Order. When the Action has been terminated, a
17   Receiving Party must comply with the provisions of section 13 below (FINAL
18   DISPOSITION).
19         Protected Material must be stored and maintained by a Receiving Party at a
20   location and in a secure manner that ensures that access is limited to the persons
21   authorized under this Order.
22         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
23   otherwise ordered by the court or permitted in writing by the Designating Party, a
24   Receiving Party may disclose any information or item designated
25   “CONFIDENTIAL” only to:
26
27
28
1          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
2    as employees of said Outside Counsel of Record to whom it is reasonably necessary
3    to disclose the information for this Action;
4          (b) the officers, directors, and employees (including House Counsel) of the
5    Receiving Party to whom disclosure is reasonably necessary for this Action and
6    who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
7          (c) Experts (as defined in this Order) of the Receiving Party to whom
8    disclosure is reasonably necessary for this Action and who have signed the
9    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10         (d) the court and its personnel;
11         (e) court reporters and their staff;
12         (f) professional jury or trial consultants, mock jurors, and Professional
13   Vendors to whom disclosure is reasonably necessary for this Action and who have
14   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15         (g) the author or recipient of a document containing the information or a
16   custodian or other person who otherwise possessed or knew the information;
17   (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
18   whom disclosure is reasonably necessary provided: (1) the deposing party requests
19   that the witness sign the form attached as Exhibit A hereto; and (2) they will not be
20   permitted to keep any confidential information unless they sign the
21   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
22   agreed by the Designating Party or ordered by the court. Pages of transcribed
23   deposition testimony or exhibits to depositions that reveal Protected Material may
24   be separately bound by the court reporter and may not be disclosed to anyone
25   except as permitted under this Stipulated Protective Order; and
26         (i) any mediator or settlement officer, and their supporting personnel,
27   mutually agreed upon by any of the parties engaged in settlement discussions.
28
1          7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
2    ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
3    writing by the Designating Party, a Receiving Party may disclose any information
4    or item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
5    only to:
6          (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
7    employees of said Outside Counsel of Record to whom it is reasonably necessary to
8    disclose the information for this litigation;
9          (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
10   necessary for this litigation, (2) who have signed the “Acknowledgment and
11   Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth
12   in paragraph 7.4(a), below, have been followed;
13         (c) the court and its personnel;
14         (d) court reporters and their staff;
15         (e) professional jury or trial consultants, and Professional Vendors to whom
16   disclosure is reasonably necessary for this litigation and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
18         (f) the author or recipient of a document containing the information or a
19   custodian or other person who otherwise possessed or knew the information.
20         7.4    Procedures for Approving or Objecting to Disclosure of “HIGHLY
21   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to
22   Experts.
23         (a) Unless otherwise ordered by the court or agreed to in writing by the
24   Designating Party, a Party that seeks to disclose to an Expert (as defined in this
25   Order) any information or item that has been designated “HIGHLY
26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b)
27   first must make a written request to the Designating Party that (1) identifies the
28
1    general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
2    ONLY” information that the Receiving Party seeks permission to disclose to the
3    Expert, (2) sets forth the full name of the Expert and the city and state of his or her
4    primary residence, (3) attaches a copy of the Expert’s current resume, (4) identifies
5    the Expert’s current employer(s), (5) identifies each person or entity from whom the
6    Expert has received compensation or funding for work in his or her areas of
7    expertise or to whom the expert has provided professional services, including in
8    connection with a litigation, at any time during the preceding five years, and (6)
9    identifies (by name and number of the case, filing date, and location of court) any
10   litigation in connection with which the Expert has offered expert testimony,
11   including through a declaration, report, or testimony at a deposition or trial, during
12   the preceding five years.
13         (b) A Party that makes a request and provides the information specified in the
14   preceding respective paragraphs may disclose the subject Protected Material to the
15   identified Expert unless, within 14 days of delivering the request, the Party receives
16   a written objection from the Designating Party. Any such objection must set forth in
17   detail the grounds on which it is based.
18         (c) A Party that receives a timely written objection must meet and confer
19   with the Designating Party (through direct voice to voice dialogue) to try to resolve
20   the matter by agreement within seven days of the written objection. If no agreement
21   is reached, the Party seeking to make the disclosure to the Expert may file a motion
22   as provided in Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if
23   applicable) seeking permission from the court to do so. Any such motion must
24   describe the circumstances with specificity, set forth in detail the reasons why
25   disclosure to the Expert is reasonably necessary, assess the risk of harm that the
26   disclosure would entail, and suggest any additional means that could be used to
27   reduce that risk. In addition, any such motion must be accompanied by a competent
28
1    declaration describing the parties’ efforts to resolve the matter by agreement (i.e.,
2    the extent and the content of the meet and confer discussions) and setting forth the
3    reasons advanced by the Designating Party for its refusal to approve the disclosure.
4    In any such proceeding, the Party opposing disclosure to the Expert shall bear the
5    burden of proving that the risk of harm that the disclosure would entail (under the
6    safeguards proposed) outweighs the Receiving Party’s need to disclose the
7    Protected Material to its Expert.
8    8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
9    OTHER LITIGATION
10         If a Party is served with a subpoena or a court order issued in other litigation
11   that compels disclosure of any information or items designated in this Action
12   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
13   ONLY,” that Party must:
14         (a) promptly notify in writing the Designating Party. Such notification shall
15   include a copy of the subpoena or court order;
16         (b) promptly notify in writing the party who caused the subpoena or order to
17   issue in the other litigation that some or all of the material covered by
18   the subpoena or order is subject to this Protective Order. Such notification shall
19   include a copy of this Stipulated Protective Order; and
20         (c) cooperate with respect to all reasonable procedures sought to be pursued
21   by the Designating Party whose Protected Material may be affected.
22   If the Designating Party timely seeks a protective order, the Party served with the
23   subpoena or court order shall not produce any information designated in this action
24   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
25   ONLY” before a determination by the court from which the subpoena or order
26   issued, unless the Party has obtained the Designating Party’s permission. The
27   Designating Party shall bear the burden and expense of seeking protection in that
28
1    court of its confidential material and nothing in these provisions should be
2    construed as authorizing or encouraging a Receiving Party in this Action to disobey
3    a lawful directive from another court.
4    9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
5    IN THIS LITIGATION
6          (a) The terms of this Order are applicable to information produced by a Non-
7    Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
8    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced by
9    Non-Parties in connection with this litigation is protected by the remedies and relief
10   provided by this Order. Nothing in these provisions should be construed as
11   prohibiting a Non-Party from seeking additional protections.
12         (b) In the event that a Party is required, by a valid discovery request, to
13   produce a Non-Party’s confidential information in its possession, and the Party is
14   subject to an agreement with the Non-Party not to produce the Non-Party’s
15   confidential information, then the Party shall:
16                (1) promptly notify in writing the Requesting Party and the Non-Party
17         that some or all of the information requested is subject to a confidentiality
18         agreement with a Non-Party;
19                (2) promptly provide the Non-Party with a copy of the Stipulated
20         Protective Order in this Action, the relevant discovery request(s), and a
21         reasonably specific description of the information requested; and
22                (3) make the information requested available for inspection by the
23         Non-Party.
24         (c) If the Non-Party fails to seek a protective order from this court within 14
25   days of receiving the notice and accompanying information, the Receiving Party
26   may produce the Non-Party’s confidential information responsive to the discovery
27   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
28
1    not produce any information in its possession or control that is subject to the
2    confidentiality agreement with the Non-Party before a determination by the court.
3    Absent a court order to the contrary, the Non-Party shall bear the burden and
4    expense of seeking protection in this court of its Protected Material.
5    10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
6          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
7    Protected Material to any person or in any circumstance not authorized under this
8    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
9    writing the Designating Party of the unauthorized disclosures, (b) use its best
10   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
11   person or persons to whom unauthorized disclosures were made of all the terms of
12   this Order, and (d) request such person or persons to execute the “Acknowledgment
13   and Agreement to Be Bound” that is attached hereto as Exhibit A.
14   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15   PROTECTED MATERIAL
16         When a Producing Party gives notice to Receiving Parties that certain
17   inadvertently produced material is subject to a claim of privilege or other
18   protection, the obligations of the Receiving Parties are those set forth in Federal
19   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
20   whatever procedure may be established in an e-discovery order that provides for
21   production without prior privilege review. Pursuant to Federal Rule of Evidence
22   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
23   of a communication or information covered by the attorney-client privilege or work
24   product protection, the parties may incorporate their agreement in the stipulated
25   protective order submitted to the court.
26   12. MISCELLANEOUS
27
28
1          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
2    person to seek its modification by the Court in the future.
3          12.2 Right to Assert Other Objections. By stipulating to the entry of this
4    Protective Order no Party waives any right it otherwise would have to object to
5    disclosing or producing any information or item on any ground not addressed in
6    this Stipulated Protective Order. Similarly, no Party waives any right to object on
7    any ground to use in evidence of any of the material covered by this Protective
8    Order.
9          12.3 Filing Protected Material. Without written permission from the
10   Designating Party or a court order secured after appropriate notice to all interested
11   persons, a Party may not file in the public record in this action any Protected
12   Material. A Party that seeks to file under seal any Protected Material must comply
13   with Civil Local Rule 79-5. Protected Material may only be filed under seal
14   pursuant to a court order authorizing the sealing of the specific Protected Material
15   at issue. If a Party's request to file Protected Material under seal is denied
16   by the court, then the Receiving Party may file the information in the public record
17   unless otherwise instructed by the court.
18   13. FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 4, within 60
20   days of a written request by the Designating Party, each Receiving Party must
21   return all Protected Material to the Producing Party or destroy such material. As
22   used in this subdivision, “all Protected Material” includes all copies, abstracts,
23   compilations, summaries, and any other format reproducing or capturing any of the
24   Protected Material. Whether the Protected Material is returned or destroyed, the
25   Receiving Party must submit a written certification to the Producing Party (and, if
26   not the same person or entity, to the Designating Party) by the 60 day deadline that
27   (1) identifies (by category, where appropriate) all the Protected Material that was
28
1    returned or destroyed and (2) affirms that the Receiving Party has not retained any
2    copies, abstracts, compilations, summaries or any other format reproducing or
3    capturing any of the Protected Material. Notwithstanding this provision, Counsel
4    are entitled to retain an archival copy of all pleadings, motion papers, trial,
5    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
6    and trial exhibits, expert reports, attorney work product, and consultant and expert
7    work product, even if such materials contain Protected Material. Any such archival
8    copies that contain or constitute Protected Material remain subject to this Protective
9    Order as set forth in Section 4 (DURATION).
10   //
11   //
12   //
13   //
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28
1    14.   Any violation of this Order may be punished by any and all appropriate
2    measures including, without limitation, contempt proceedings and/or monetary
3    sanctions.
4    STIPULATED AS TO FORM AND CONTENT:
5                                         LAUSON & ASSOCIATES
6
                                       By: /s/ Robert J. Lauson
7
                                          Robert J. Lauson, Esq.
8                                         Judd M. Patton, Esq.
                                          Attorneys for BYLT, LLC
9
10
                                          THE LAW OFFICES OF
11                                        GUGLIOTTA & PONZINI
12                                     By: /s/ John C. Gugliotta
                                          John C. Gugliotta, Esq.
13
                                          Attorneys for BYLT Performance, LLC
14
                                          THE LAW OFFICES OF
15                                        NEIL BURSTEIN
16
                                       By: /s/ Neil Burstein
17                                        Neil Burstein, Esq.
                                          Attorneys for BYLT Performance, LLC
18
19
     IT IS SO ORDERED.
20
     Dated: June 14, 2019
21                                                              ______
                                          HON. KAREN E. SCOTT
22                                        UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
1                                         EXHIBIT A
2    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3    I, ______________________________ [print or type full name], of
4    ___________________________________ [print or type full address], declare
5    under penalty of perjury that I have read in its entirety and understand the
6    Stipulated Protective Order that was issued by the United States District Court for
7    the Central District of California on [date] in the matter of BYLT, LLC v. BYLT
8    Performance, LLC, Civil Action No. 8:18-cv-02194-JVS-KES. I agree to comply with
9    and to be bound by all the terms of this Stipulated Protective Order and I
10   understand and acknowledge that failure to so comply could expose me to sanctions
11   and punishment in the nature of contempt. I solemnly promise that I will not
12   disclose in any manner any information or item that is subject to this Stipulated
13   Protective Order to any person or entity except in strict compliance with the
14   provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action.
19   Date: ______________
20   City and State where sworn and signed: _______________________________
21   Printed name: _______________________________
22   Signature: __________________
23
24
25
26
27
28
